Citation Nr: 1529678	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  05-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back strain.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION
The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran was informed that the Veteran's Law Judge who conducted his hearing in September 2010 has since left the Board.  He was offered an opportunity to have a new hearing conducted by a different Veteran's Law Judge. The Veteran responded in July 21, 2014 that he did not wish to have another hearing conducted and to consider his case on the evidence of record.

The issues were previously remanded by the Board in December 2009, February 2011 and September 2014 for additional development.  The issues have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the claim.  

Pursuant to the most recent September 2014 Board Remand, the RO associated updated VA treatment records from the West Los Angeles VAMC through April 2015 with the claims file, provided VA spine examinations in October 2014 and March 2015, and issued a supplemental statement of the case (SSOC) most recently in April 2015.  However, the Veteran submitted a correspondence dated June 1, 2015 asserting that the VA did not obtain updated private and VA treatment records.  The Veteran contends that he "just had" a test done by a VA doctor regarding the disability and also submitted private treatment records of an MRI from May 2015.  

Although the Veteran indicated that he did not believe that VA had obtained and reviewed all of his VA records, it does appear that such records were requested by the AOJ.  However, the fact that the Veteran recently submitted the results of a private MRI does raise concerns as to whether all relevant records have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify all health care providers who have provided relevant treatment during the period this appeal has been pending.  Request that he complete release forms as to any non-VA providers identified.

2.  Associate any updated VA treatment records with the claims file identified by the Veteran that have not already been associated with the claims file, including those from the West Los Angeles VAMC beyond April 2015.  

3.  Take appropriate steps to obtain any private medical records identified by the Veteran.  If any such records are found to be unavailable, the Veteran should be advised of this fact.

4.  After completing the above development, and conducting any other development deemed necessary following review of any new records, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




